DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are moot in view of the new grounds of rejection as detailed below in light of Applicant’s claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2006/0197101 A1 to Wu, “Wu”.
Regarding claim 14, Wu discloses a device (e.g. FIG. 2D as applied to FIG. 2A), comprising:
a semiconductor chip (22, ¶ [0017]) having a first major surface (e.g. wirebond surface) opposite a second major surface (e.g. surface mounted to 23), and a set of four lateral edges extending between the first major surface and the second major surface (i.e. sidewalls of pictured cuboid); and
a semiconductor chip package (2) in which the semiconductor chip (22) is packaged, the semiconductor chip package comprising:
at least first and second electrodes (241 and 242, ¶ [0021]) exposed to a same lateral exterior edge (i.e. edge exposed to PCB 26) of the semiconductor chip package and spaced apart (as pictured) from a lateral edge of the set of four lateral edges of the semiconductor chip (22); and
a filler (25, ¶ [0017]) molded between the semiconductor chip (22) and each of the at least first and second electrodes (24 in FIG. 2A, 241 and 242 in FIG. 2D); wherein,
an imaginary plane (see Examiner-annotated figures below) separating the first (241) and second (242) electrodes from the semiconductor chip (22) does not intersect the first (241) and second (242) electrodes and does not intersect the semiconductor chip (2).

    PNG
    media_image1.png
    430
    592
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1014
    676
    media_image2.png
    Greyscale


Claims 14,15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2008/0173890 A1 to Sung, “Sung”.
Regarding claim 14, Sung discloses a device (e.g. FIG. 5,6), comprising:
a semiconductor chip (20, ¶ [0019]) having a first major surface opposite a second major surface (larger surfaces parallel to 21), and a set of four lateral edges (sidewalls of cuboid) extending between the first major surface and the second major surface; and
a semiconductor chip package (1) in which the semiconductor chip (20) is packaged, the semiconductor chip package (1) comprising:

a filler (40, ¶ [0021]) molded between the semiconductor chip and each of the at least first and second electrodes (11); wherein,
an imaginary plane (in filler 40, see Examiner-annotated figure below) separating the first and second electrodes (11) from the semiconductor chip (20) does not intersect the first and second electrodes and does not intersect the semiconductor chip (20).

    PNG
    media_image3.png
    608
    530
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    795
    550
    media_image4.png
    Greyscale

Regarding claim 15, Sung anticipates the device of claim 14, and Sung further teaches wherein the semiconductor chip package (1) is a chip scale package (i.e. single LED chip with package roughly the size of the semiconductor chip as pictured).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2006/0197101 A1 to Wu, “Wu”.
Regarding claim 15, although Wu anticipates the device of claim 14, Wu fails to clearly anticipate wherein the semiconductor chip package (i.e. FIG. 2D) is a chip scale package.
However, Wu teaches (i.e. FIG. 2B) wherein a semiconductor chip package is a chip scale package (i.e. package is similar in dimensions to chip 22 and connected with Surface Mount Technology (SMT) ¶ [0019]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Wu with a single chip as a chip scale package as generally taught by Wu since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to one having ordinary skill in the art to have applied the known technique of forming a LED chip within a chip scale package as generally taught by Wu with the predictable and desired result of forming a suitable LED package.

Claims 1-3,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0119233 A1 to Weidner et al., “Weidner”, in view of U.S. Patent Application Publication Number 2015/0084202 A1 to Seidemann et al., “Seidemann”.
Regarding claim 1, Weidner discloses a semiconductor chip package (e.g. FIG. 2, FIG. 4A, 4B), comprising:

a set of conductors (4a,4c, ¶ [0056]) disposed on at least one of the first major surface;
a set of electrodes (through-holes 6, ¶ [0032],[0033],[0039]) positioned apart from the semiconductor chip (2), disposed entirely on one lateral side of the semiconductor chip (e.g. as shown in FIG 4A,4B), and 
an epoxy (3, ¶ [0052],[0014]) molded between the semiconductor chip and each electrode in the set of electrodes; and
a set of redistribution layers (7, ¶ [0056]) electrically connecting the set of conductors (4a,4c) to the set of electrodes (6); wherein,
an imaginary plane extending parallel to and between the first and second major surfaces intersects the set of electrodes (see dashed line in Examiner-annotated figure below):


    PNG
    media_image5.png
    432
    620
    media_image5.png
    Greyscale

Weidner fails to clearly teach wherein the set of electrodes (6) are exposed to a lateral exterior edge of the semiconductor chip package.
Seidemann teaches (e.g. Fig. 2 or Fig. 5) wherein a set of electrodes (215 or 530 ¶ [0014],[0019]) are exposed (through sawing) to a lateral exterior edge of the semiconductor chip package (in order to join to other chips, e.g. Fig. 3, Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Weidner by exposing the set of electrodes to the lateral exterior edge as taught by Seidemann in order to interconnect chips with reduced number of manufacturing steps and therefore decreased costs and improve the IC interconnection process (Seidemann ¶ [0002]) and/or reduce interconnection complexity or use higher yield smaller ICs with increased density all of which may reduce costs (Seidemann ¶ [0028]).

Regarding claim 2, Weidner in view of Seidemann yields the semiconductor chip package of claim 1, and Weidner further teaches wherein:
the semiconductor chip (2) has a set of lateral edges (see Examiner-annotated figure below) extending between the first major surface and the second major surface; and
the epoxy (3) is molded around the set of lateral edges of the semiconductor chip (2).

    PNG
    media_image6.png
    693
    496
    media_image6.png
    Greyscale

Weidner in view of Seidemann yields the semiconductor chip package of claim 1, and Weidner further discloses wherein the set of electrodes (6) is disposed in-plane with the semiconductor chip (2) (see Examiner-annotated figure below). 

    PNG
    media_image7.png
    423
    638
    media_image7.png
    Greyscale

Regarding claim 11, Weidner in view of Seidemann yields the semiconductor chip package of claim 1, and Weidner further teaches wherein the semiconductor chip comprises a photodetector (¶ [0010],[0012]).

Regarding claim 12, Weidner in view of Seidemann yields the semiconductor chip package of claim 1, and Weidner further teaches (e.g. FIG 2, FIG 5) wherein the semiconductor chip (2) comprises a first semiconductor chip, and the semiconductor chip package further comprises a second semiconductor chip (multiple chips 2 with surfaces 2a as pictured, ¶ [0062] “On account of the fact that a multiplicity of semiconductor chips 2 can be surrounded with the shaped body 3 simultaneously, a particularly cost-saving method is involved.”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0119233 A1 to Weidner et al., “Weidner”, in view of U.S. Patent Application Publication Number 2015/0084202 A1 to Seidemann et al., “Seidemann”, further in view of U.S. Patent Application Publication Number 2018/0108695 A1 to Maute, “Maute”.
Regarding claim 7, although Weidner in view of Seidemann yields the semiconductor chip package of claim 1, Weidner fails to clearly teach a set of dielectrics electrically insulating the set of redistribution layers from the molded epoxy.
Maute teaches a similar semiconductor chip package (e.g. FIG 3) and teaches (e.g. FIG 5) forming a dielectric (10, ¶ [0073]) electrically insulating a redistribution layer (7) from a molded epoxy (3, Abstract ¶ [0022]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Weidner in view of Seidemann with a non-conductive epoxy with a conductive filler and therefore a set of dielectrics to insulate the epoxy from the conductive redistribution layers as taught by Maute in order to achieve high breaking strength (Maute ¶ [0020],[0059],[0061]) and/or increase thermal conductivity of the epoxy to desirably dissipate heat (Maute ¶ [0016],[0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0119233 A1 to Weidner et al., “Weidner”, in view of U.S. Patent Application Publication Number 2015/0084202 A1 to Seidemann et al., “Seidemann”, further in view of U.S. Patent Application Publication Number 2015/0061137 A1 to Lee et al. “Lee”.
Regarding claim 7, although Weidner in view of Seidemann yields the semiconductor chip package of claim 1, Weidner fails to clearly teach a set of dielectrics electrically insulating the set of redistribution layers from the molded epoxy.
Lee teaches (e.g. FIG. 3C, 3D) forming a set of dielectrics (130, ¶ [0011],[0016]) electrically insulating a set of redistribution layers (140, ¶ [0017],[0018]) from a molded epoxy (152, ¶ [0020]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Weidner in view of Seidemann with a set of dielectrics electrically insulating the set of redistribution layers from the molded epoxy as taught by Lee in order to form shortened conductive paths with decreased power loss and increases operation frequency (Lee ¶ [0010]) for example by desirably incorporating low-k dielectrics (Lee ¶ [0016]) and/or in order to form a desirably flat surface for planar conductors (Lee planar portions ¶ [0017]).

Claims 1,5,6,8-10,14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0175237 A1 to Linkov et al., “Linkov”, in view of U.S. Patent Application Publication Number 2015/0295152 A1 to Yoneda et al., “Yoneda”.
Regarding claim 1, Linkov discloses a semiconductor chip package (e.g. FIG 14, ¶ [0127]), comprising:
a semiconductor chip (3, ¶ [0025],[0102],[0103],[0106]) having a first major surface opposite a second major surface, and a set of conductors (15 and 16, ¶ [0037],[0038]) disposed on the first major surface and the second major surface respectively;
a set of electrodes (6 and 7, ¶ [0028],[0029]) positioned apart from the semiconductor chip, disposed entirely on one lateral side of the semiconductor chip (disposed on side 4 of chip 3 as pictured), and exposed to a lateral exterior edge of the semiconductor chip package;
a set of redistribution layers (e.g. 43 and 44, ¶ [0065],[0066]) electrically connecting the set of conductors (15 and 16) to the set of electrodes (6 and 7); wherein,
an imaginary plane extending parallel to and between the first and second major surfaces intersects the set of electrodes (6 and 7, see Examiner-annotated figure below):

    PNG
    media_image8.png
    754
    866
    media_image8.png
    Greyscale

Although Linkov generally teaches (e.g. FIG 1) surrounding the semiconductor chip (3) with an insulator (19, ¶ [0107]), Linkov fails to clearly teach in FIG 14 an epoxy molded between the semiconductor chip (3) and each electrode in the set of electrodes (6 and 7).
Yoneda teaches (e.g. FIG. 1, FIG. 2B) wherein an epoxy (31, ¶ [0075]) is molded between a semiconductor chip (1, ¶ [0048]) and each electrode (32p, 32n, ¶ [0048]) of a set of electrodes.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Linkov with epoxy between the semiconductor chip and electrodes as taught by Yoneda in order to secure the side emission device with sufficient strength (Yoneda ¶ [0009],[0078],[0079]).
Examiner’s Note: the language of “intersects the set of electrodes” is interpreted as being satisfied if the imaginary plane intersects at least one electrode of the set of electrodes.

Linkov in view of Yoneda yields the semiconductor chip package of claim 1, and Linkov further teaches (e.g. FIG 14) wherein the set of redistribution layers (e.g. 43 and 44) comprises:
a first set of redistribution layers (43, or 43 and 46 together) electrically connecting at least a first conductor (15) on the first major surface of the semiconductor chip (3) to at least a first electrode (6) of the set of electrodes; and
a second set of redistribution layers (44, or 44 and 46 together) electrically connecting at least a second conductor (16) on the second major surface of the semiconductor chip (3) to at least a second electrode (7) of the set of electrodes.

Regarding claim 6, Linkov in view of Yoneda yields the semiconductor chip package of claim 5, and Linkov in view of Yoneda further yields wherein the second set of redistribution layers (Linkov 44, or 44 and 46 together) comprises a redistribution layer that is at least partially surrounded by the epoxy (i.e. Yoneda FIG. 2B epoxy 31 laterally surrounds redistribution layers 33p, 33n, ¶ [0048]).

Regarding claim 8, Linkov in view of Yoneda yields the semiconductor chip package of claim 1, and Linkov further teaches wherein the set of electrodes comprises a first electrode (e.g. 6, ¶ [0028]) and a second electrode (e.g. 7, ¶ [0029]).

Regarding claim 9, Linkov in view of Yoneda yields the semiconductor chip package of claim 1, and Linkov further teaches wherein the first major surface (see Examiner’s annotated figure above) of the semiconductor chip (3) is exposed to an exterior surface of the semiconductor chip package (as pictured).

Linkov in view of Yoneda yields the semiconductor chip package of claim 1, and Linkov further teaches wherein the semiconductor chip (3) comprises a surface-emitting electromagnetic radiation source (Abstract, ¶ [0081],[0082],[0106],[0107]) and Yoneda further teaches wherein the semiconductor chip (1) is a surface-emitting electromagnetic radiation source (Yoneda ¶ [0048]).

Regarding claim 14, Linkov discloses a device (e.g. FIG 14), comprising:
a semiconductor chip (3, ¶ [0025],[0102],[0103],[0106]) having a first major surface opposite a second major surface (i.e. larger surfaces) and a set of four lateral edges (sidewalls of cuboid) extending between the first major surface and the second major surface; and
a semiconductor chip package (1) in which the semiconductor chip (3) is packaged, the semiconductor chip package comprising:
at least first and second electrodes (6 and 7, ¶ [0028],[0029]) exposed to a same lateral exterior edge (downward facing surface 4 as pictured in FIG 14) of the semiconductor chip package (1) and spaced apart (as pictured) from a lateral edge (edge 4) of the set of four lateral edges of the semiconductor chip; and 
wherein an imaginary plane (see Examiner-annotated figure below) separating the first and second electrodes (6 and 7) from the semiconductor chip (3) does not intersect the first and second electrodes (6 and 7) and does not intersect the semiconductor chip (3).

    PNG
    media_image9.png
    754
    866
    media_image9.png
    Greyscale

Linkov fails to clearly teach a filler molded between the semiconductor chip and each of the at least first and second electrodes.
Yoneda teaches (e.g. FIG. 1, FIG. 2B) wherein a filler (31, ¶ [0075]) is molded between a semiconductor chip (1, ¶ [0048]) and each electrode (32p, 32n, ¶ [0048]) of a set of electrodes.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Linkov with filler epoxy between the semiconductor chips and electrodes as taught by Yoneda in order to secure the side emission device with sufficient strength (Yoneda ¶ [0009],[0078],[0079]).

Regarding claim 15, Linkov in view of Yoneda yields the device of claim 14, and Linkov further teaches wherein the semiconductor chip package (1) is a chip scale package (i.e. single LED with package dimensions roughly the size of the LED chip).

Linkov in view of Yoneda yields the device of claim 14, and Linkov further teaches a set of planar conductors (e.g. 43 and 44, ¶ [0065],[0066]) electrically connecting the semiconductor chip (3) to the at least first and second electrodes (6 and 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0175237 A1 to Linkov et al., “Linkov”, in view of U.S. Patent Application Publication Number 20150295152 A1 to Yoneda et al., “Yoneda”, further in view of U.S. Patent Application Publication Number 2013/0076233 A1 to Iino, “Iino”.
Regarding claim 13, although Linkov in view of Yoneda yields the semiconductor chip package of claim 1, and Linkov and Yoneda fail to clearly teach wherein the exterior lateral edge of the semiconductor chip package, to which the set of electrodes is exposed, forms an acute angle with respect to a plane parallel to the first major surface of the semiconductor chip.
Iino teaches (e.g. Fig. 7, Fig. 12) wherein an exterior edge (24a) of the semiconductor chip package, to which a set of electrodes (23a, 23b) is exposed, forms an acute angle (as pictured, ¶ [0053]) with respect to a plane parallel to a first major surface of the semiconductor chip.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Linkov in view of Yoneda with the mounting surface acute as taught by Iino in order to desirably control the emission angle (Iino ¶ [0064]) and/or allow for a wider area to be illuminated (Iino ¶ [0064]).

Claims 18,19,21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0190628 A1 to Male et al., “Male”, in view of U.S. Patent Application Publication Number 2006/0197101 A1 to Wu, “Wu”.
Regarding claim 18, Male discloses a sensor system, comprising:

a sensor (108b, ¶ [0018]) mounted on the substrate; and
a semiconductor chip package (box around 108a, ¶ [0018]) mounted on the substrate; wherein:
the semiconductor chip package comprises, a semiconductor chip (108a); and 
the semiconductor chip includes a surface-emitting electromagnetic radiation source (¶ [0018],[0024], claim 4); and
the surface-emitting electromagnetic radiation source is configured to emit electromagnetic radiation (114, ¶ [0018]) that impinges directly on the sensor.
Male fails to clearly teach wherein the semiconductor chip is oriented perpendicularly to the substrate and wherein the semiconductor chip includes a plurality of electrodes electrically connected to the semiconductor chip and positioned between an edge of the semiconductor chip and the substrate.
Wu teaches (e.g. FIG. 2A or FIG. 2D) wherein a semiconductor chip (22) is oriented perpendicularly to a substrate (26) and wherein the semiconductor chip includes (e.g. FIG. 2D) a plurality of electrodes (241 and 242) positioned between (e.g. as shown in FIG. 2A portion 24A) an edge of the semiconductor chip (22) and the substrate (26).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Male with the sideways mounted LED package of Wu in order to benefit from improved head dissipation (Wu Abstract) and/or reduce the area taken up by the LED module (Wu ¶ [0007],[0008]).

Regarding claim 19, Male in view of Wu yields the sensor system of claim 18, and Male further teaches wherein: the electromagnetic radiation emitted by the surface-emitting electromagnetic radiation source comprises ultraviolet light that impinges directly on the sensor (as pictured in Male).

Regarding claim 21, Male in view of Wu yields the sensor system of claim 18, and Male in view of Wu further yields wherein: the semiconductor chip package (Male package around 108a) is a first semiconductor chip package (when applying teachings of Wu); the sensor (Male 108b) is packaged in a second semiconductor chip package; and the second semiconductor chip package is mounted on the substrate with the sensor oriented perpendicularly to the substrate (Male optical window to pick up 114 as pictured) and facing the surface-emitting electromagnetic radiation source (as pictured).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0190628 A1 to Male et al., “Male”, in view of U.S. Patent Application Publication Number 2006/0197101 A1 to Wu, “Wu”, as applied to claims 18 and 21 above, and further in view of U.S. Patent Application Publication Number 2017/0141257 A1 to Tsai et al., “Tsai”.
Regarding claim 20, although Male in view of Wu yields the sensor system of claim 18, and Male in view of Wu further yields wherein: the electromagnetic radiation emitted by the surface-emitting electromagnetic radiation source (Male package around 108a when modified by Wu) comprises light that impinges directly (along line 114) on the sensor (package around 108b).
Male fails to clearly teach wherein the radiation is infrared.
Tsai teaches an infrared emitter (¶ [0026]) and both chips are chip scale packages (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Male in view of Wu with an infrared emitter and moth devices in chip scale packages as taught by Tsai in order to form an improved health sensor or the like (Tsai ¶ [0004]).

Male in view of Wu yields the sensor system of claim 21, and Male fails to clearly state wherein each of the first semiconductor chip package and the second semiconductor chip package comprises a chip scale package.
Tsai teaches forming an infrared emitter (¶ [0026]) and both chips are chip scale packages (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Male in view of Wu with the infrared emitter and both devices in chip scale packages as taught by Tsai in order to form an improved health sensor or the like (Tsai ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Eric A. Ward/               Primary Examiner, Art Unit 2891